Citation Nr: 1759686	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability on the basis of aggravation by a service-connected disability.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse.


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1985, and also served with the Navy Reserves from 1988 to 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned in December 2014 with her spouse.

This matter was most recently before the Board in June 2016, where, in relevant part, the Board denied service connection for a low back disorder.  That decision was appealed to the United States Court of Appeals of Veterans Claims (Court), and in September 2017, the parties to this appeal entered into a Joint Motion for Partial Remand (Joint Motion), agreeing that a vacatur of the June 2016 decision was warranted to the extent that it denied entitlement to service connection for a low back disorder on the basis of aggravation by a service-connected disability, and that further development and analysis of the claim was required.  The United States Court of Appeals of Veterans Claim (Court) issued an Order granting the Joint Motion in September 2017.  

In October 2017, the Board notes that the Veteran submitted additional evidence with respect to the claim on appeal, and requested that the Board remand her case to the AOJ for review of that evidence.  However, although this evidence has not yet been reviewed by the Agency of Original Jurisdiction (AOJ), the Board finds that consideration of this evidence in the first instance does not result in any prejudice to the Veteran in light of the full grant of the benefit sought authorized by this decision.  



FINDING OF FACT

The Veteran's low back disorder was aggravated beyond its natural progression by his service-connected right ankle disability.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009). See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Effective October 10, 2006, 38 C.F.R. § 3.310 (b) was amended to codify the holding in Allen.  The amended regulation contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded.

In her December 2014 Board hearing, the Veteran stated that her altered gait, caused in part by her service-connected right ankle disability, caused her lower back pain.  In a July 2002 rating decision, the RO granted service connection for residuals of an avulsion fracture of the right ankle effective September 29, 1999.  

Based on the following evidence, the Board finds that the Veteran's low back disorder was aggravated by her service-connected right ankle disability.   

Post-service medical treatment records show consistent complaints by the Veteran of low back pain.  The Veteran's August 2015 VA examination documents diagnoses of lumbosacral strain, spondylolisthesis, degenerative disc disease of the T10-T11 vertebrae, lumbar degenerative disc disease without radiculopathy, and sacroiliac joint laxity/dysfunction.  Accordingly, the first element of service connection has been met in this case.  

The August 2015 VA examiner provided an in-person examination to the Veteran to evaluate her claimed low back disorder, including range of motion testing which determined, in relevant part, that the Veteran's forward flexion was 0 to 70 degrees.  The examiner noted that the Veteran tended to flex her right knee in order to perform the lumbar flexion due to her reported anterior right ankle pain.  With respect to aggravation of the Veteran's low back disorder by the right ankle disorder, the examiner opined that the Veteran's low back condition was at least as likely as not aggravated beyond its natural progression by her service-connected right ankle condition.  In support of that opinion, the examiner explained that the Veteran's right ankle function worsened after a fall in 2011 and surgery in 2012 at which time her gait was altered due to the use of a CAM walking boot and that she now uses a cane with an altered gait due to the residual right foot dysesthesias following ankle surgery.  The examiner further explained that this continues to affect her back as noted by the compensatory right leg motion used for lumbar flexion and that there was 10 degrees less lumbar flexion noted without such a compensatory motion.  She concluded that such loss would be related to the residuals of the Veteran's service-connected right ankle disability.

Thus, the examiner appears to establish a pre-aggravation baseline level of severity for the low back condition at 0 to 70 degrees limitation of range of motion, with an additional 10 degrees of loss of range of motion attributed to aggravation of the right ankle disability.  Additionally, in a September 2017 private medical opinion, Dr. D.S.J. opined that the Veteran's lower extremity conditions, including arthritis of the right ankle, added stress to her low back condition.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current low back disorder is at least as likely as not aggravated by her service-connected right ankle disability.  Therefore, the Board finds that service connection for a low back disorder is warranted.


ORDER

Entitlement to service connection for a low back disorder is granted as secondary to aggravation by the service-connected ankle disability.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


